                 Case 19-11739-LSS   Doc 3-1   Filed 08/05/19   Page 1 of 5




                                      EXHIBIT A

                                     Proposed Order




DOCS_SF:101496.1 39566/001
                 Case 19-11739-LSS      Doc 3-1       Filed 08/05/19   Page 2 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                            )    Chapter 11
                                                  )
iPic-Gold Class Entertainment, LLC,               )    Case No. 19-11739 (___)
                                                  )
                              Debtor.             )
                                                  )
In re:                                            )    Chapter 11
                                                  )
iPic Gold Class Holdings LLC,                     )    Case No. 19-11738 (___)
                                                  )
                              Debtor.             )
                                                  )
In re:                                            )    Chapter 11
                                                  )
iPic Entertainment Inc.,                          )    Case No. 19-11737 (___)
                                                  )
                              Debtor.             )
                                                  )
In re:                                            )    Chapter 11
                                                  )
iPic Media LLC,                                   )    Case No. 19-11740 (___)
                                                  )
                              Debtor.             )
                                                  )
In re:                                            )    Chapter 11
                                                  )
iPic Texas, LLC,                                  )    Case No. 19-11741 (___)
                                                  )
                              Debtor.             )
                                                  )
In re:                                            )    Chapter 11
                                                  )
Delray Beach Holdings, LLC,                       )    Case No. 19-11742 (___)
                                                  )
                              Debtor.             )
                                                  )

               ORDER AUTHORIZING JOINT ADMINISTRATION OF
          RELATED CHAPTER 11 CASES FOR PROCEDURAL PURPOSES ONLY




DOCS_SF:101496.1 39566/001
                  Case 19-11739-LSS              Doc 3-1        Filed 08/05/19      Page 3 of 5



                   Upon consideration of the motion (the “Motion”)1 of the above-captioned debtors

and debtors in possession (collectively, the “Debtors”) seeking entry of an order (this “Order”)

pursuant to Bankruptcy Rule 1015(b) and Local Rule 1015-1 authorizing and directing the joint

administration of the Debtors’ related chapter 11 cases for procedural purposes only; all as more

fully set forth in the Motion; and upon the First Day Declaration; and this Court having

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware, dated

February 29, 2012; and this Court having found that this is a core proceeding pursuant to 28

U.S.C. § 157(b)(2); and that this Court may enter a final order consistent with Article III of the

United States Constitution; and this Court having found that venue of this proceeding and the

Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having

found that the relief requested in the Motion is in the best interests of the Debtors’ estates, their

creditors, and other parties in interest; and this Court having found that the Debtors’ notice of the

Motion and opportunity for a hearing on the Motion were appropriate under the circumstances

and no other notice need be provided; and this Court having reviewed the Motion and having

heard the statements in support of the relief requested therein at a hearing before this Court (the

“Hearing”); and this Court having determined that the legal and factual bases set forth in the

Motion and at the Hearing establish just cause for the relief granted herein; and the Court finding

that: (a) the Debtors are “affiliates” within the meaning of section 101(2) of the Bankruptcy

Code; (b) the joint administration of the Debtors’ cases for procedural purposes is appropriate

pursuant to Bankruptcy Rule 1015(b) and Local Rule 1015-1; and upon all of the proceedings

had before this Court; and after due deliberation and sufficient cause appearing therefor, it is

HEREBY ORDERED THAT:

1
    Capitalized terms not defined herein retain the meaning assigned to them in the Motion.

                                                            2
DOCS_SF:101496.1 39566/001
                   Case 19-11739-LSS             Doc 3-1         Filed 08/05/19      Page 4 of 5



                    1.       The Motion is hereby granted as set forth herein.

                    2.       The above-captioned chapter 11 cases are hereby consolidated for

procedural purposes only and shall be jointly administered by this Court. Nothing contained in

this Order shall be deemed or construed as directing or otherwise effecting a substantive

consolidation of the captioned cases, and this Order shall be without prejudice to the rights of the

Debtors to seek entry of an order substantively consolidating their respective cases.

                    3.       The caption of the jointly administered cases shall read as follows:


                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                            Chapter 11

iPic-Gold Class Entertainment, LLC, et al.,1                      Case No. 19-11739 (___)

                                     Debtors.                     (Jointly Administered)
1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are: iPic Entertainment Inc. (9582); iPic-Gold Class Entertainment, LLC (4684); iPic Gold
    Class Holdings LLC (6315); iPic Media LLC (0150); iPic Texas, LLC (N/A); and Delray Beach Holdings, LLC
    (1035). The Debtors’ principal place of business is 433 Plaza Real, Suite 335, Boca Raton, FL 33432.

                    4.       In addition, the Clerk shall make a notation substantially similar to the

following on the docket of each Debtor:


               An order (the “Joint Administration Order”) has been entered in this case
               directing the joint administration of the chapter 11 cases listed below for
               procedural purposes only. The docket in Case No. 19-11739 (___) should
               be consulted for all matters affecting this case. The following chapter 11
               cases are jointly administered pursuant to the Joint Administration Order:
               iPic-Gold Class Entertainment, LLC 19-11739 (          ); iPic Gold Class
               Holdings LLC 19-11738 ( ); iPic Entertainment Inc. 19-11737 ( ); iPic
               Media LLC 19-11740 ( ); iPic Texas, LLC 19-11741 ( ); and Delray
               Beach Holdings, LLC 19-11742 ( ).

                    5.       The Debtors are authorized to take all actions necessary to effectuate the

relief granted in this Order in accordance with the Motion.



                                                             3
DOCS_SF:101496.1 39566/001
                 Case 19-11739-LSS             Doc 3-1       Filed 08/05/19   Page 5 of 5



                  6.         The Court retains jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

Dated: _______________, 2019

                                                    UNITED STATES BANKRUPTCY JUDGE




                                                         4
DOCS_SF:101496.1 39566/001
